DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2, 13 and 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the first stack includes at least nine memory dies; wherein the controller is configured to store error correction code (ECC) information on a first memory die of the at least nine memory dies; and wherein the first memory die is not one of the four pairs of memory dies; while in regard to claim 13, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: including: a buffer die coupled to a substrate, the buffer die including a host device interface, and a memory interface coupled to the first stack; and circuitry in the buffer die, configured to operate the host interface at a first data speed, and to operate the memory interface at a second data speed, slower than the first data speed; while in regard to claim 24, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: including: including storing error correction code (ECC) information on memory cells of a ninth memory device of the stack, wherein the ninth memory device is in addition to the at least eight memory devices.
Claim(s) 3, 14-20, and 25-26 depend from claim(s) 2, 13, and 24, and as such is also objected for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20170194962 to Bains et al. (“Bains”) in view of KR 20170029074A to Kim et al. (“Kim”).  
As to claim 1, Bains teaches substantially the claimed invention, including: a memory module comprising: a first stack of at least eight memory die including four pairs of memory die (As found in at least FIGS. 1-3 and at least [0028]: there is found evidence of a stack of at least eight (8) memory die; 8 die that include four (4) pairs of memory die; a pair (2) X 4 = 8), each pair of the four pairs of memory die associated with an individual memory rank of four memory ranks of the memory module (As found in at least FIGS. 1-3: each pair of memory die, such as R0-R1 operable with DQ[8:15] or R0-R1 operable with DQ[0:7] associated with a rank; also view the Abstract and at least [0002], [0021-0022], etc.); a memory controller configured to receive memory access commands and to access memory locations of the first stack (As found in at least FIGS. 1-7, and [0031]: controller 210 and/or 764 to interact, I/O, with memory and interact, I/O, externally); and a substrate configured to route connections between external terminations of the memory module and the memory controller (As found in at least [0036], claims 36 and 43: memory on a substrate, substrate operable to communicate externally).
Moreover, relevantly and complementarily, Kim provides supporting teachings of a memory module comprising a stack of memory dies, 210, 220, 230, …, 250 on a substrate; a controller 100 and a substrate 100 to route connections externally; all this as found in at least FIGS. 1-9.
Bains and Kim are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory modules comprising stacks of memory die.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Bains as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kim also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: both Bains and Kim provide complementary teachings that cover memory modules that include stacks of memory die, memory controllers and substrate to connect externally; the teachings of one would have been of relevance to the other, and vice-versa.
Therefore, it would have been obvious to combine Bains with Kim to make the above modification.
As to claim 4, Kim teaches wherein the memory controller is mounted laterally offset from the first stack on the substrate (As found in at least FIG. 5).
As to claim 5, Kim teaches wherein the memory controller is mounted between the first stack and the substrate (As found in at least FIG. 6).
As to claim 6, Kim teaches including a plurality of wire bond terminations configured to couple terminations of the first stack with terminations of the substrate (As found in at least FIG. 7).
As to claim 7, Kim teaches wherein a first wire bond termination of the plurality of wire bond terminations is configured to couple a first, single, data termination of the substrate with a first data termination of at least four memory die of the first stack of eight memory dies (As found in at least FIG. 7).
As to claim 8, Bains teaches including a second stack of at least eight memory dies, the second stack including a second four pairs of memory dies, each pair of the second four pairs of memory dies associated with an individual memory rank of the four memory ranks of the memory module (As found in at least FIG. 2: memory module 200 includes a plurality of ranks; as found in at least FIG. 3: at least second stack of at least eight memory die).
As to claim 9, Bain in combination with Kim tech wherein the second stack is offset on the substrate from the first stack and from the memory controller (As found in at least FIGS. 2-3, and [0036], Bains teaches at least two stacks of memory die and a substrate over which they are processed; while Kim teaches in at least FIG. 5 a stack of memory die offset from the controller/substrate, and an alternative of stack over controller/substrate in FIG. 6: there seems to be only a universe of two alternative stack/substrate arrangement: offset or stacking; both are presented in the teachings of Kim).
As to claim 10, Kim teaches wherein the second stack is stacked with the first stack (At least FIG. 5 teaches a plurality of memory die in a stack; said stack is taught to be n number of memory die).
As to claim 11, Bains teaches wherein each rank includes at least four memory die of the memory dies forming the first stack and forming the second stack (As set forth in the rejection to claim 1, and relevantly applicable herein, also as set forth in at least FIG. 3).
As to claim 23, while the method is inherently taught by the apparatus, and while storing information in memory cells of a memory device is also inherent in the art, or at the very least well-known and well-understood, see rejection to at least claim 1.
Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20170194962 to Bains et al. (“Bains”) in view of KR 20170029074A to Kim et al. (“Kim”), and further in view of US Patent No. 9391048 to Lee (“Lee”).
As to claim 12, while Bains and Kim teach memory modules that include stacks of memory die, they may not expressly teach wherein each memory die of the at least eight memory dies in the first stack is offset laterally from a neighboring memory Docket No. 303.JO9US137 Client Ref. No. 2019-0976.00/USdie of the first stack to expose a wire bond termination area of at least seven of the at least eight memory dies.
However, relevantly and complementarily, Lee teaches wherein each memory die of the at least eight memory dies in the first stack is offset laterally from a neighboring memory Docket No. 303.JO9US137 Client Ref. No. 2019-0976.00/USdie of the first stack to expose a wire bond termination area of at least seven of the at least eight memory dies (As found in at least FIG. 1).
Bains as modified and Lee are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory modules comprising stacks of memory die.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Bains as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Lee also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: Lee provides teachings of a stack of memory die in a staggered, non-overlapping configuration so to expose bonding pad for die connectivity.
Therefore, it would have been obvious to combine Bains as modified with Lee to make the above modification.
As to claim 21, at least Lee teaches wherein the first stack includes stair- stepped stacked memory dies (As found in at least FIG. 1).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20170194962 to Bains et al. (“Bains”) in view of KR 20170029074A to Kim et al. (“Kim”), and further in view of US Patent No. 9391048 to Lee (“Lee”), and further in view of US Patent No. 8754533 to Or-Bach et al. (“Or-Bach”).
As to claim 22, at least Or-Bach teaches wherein the first stack includes more than one step direction within a single stack (As found in at least FIGS. 12A-12E: FIG. 12B teaches such stuck including more than one step direction; while the other figures provide examples of different stacking configurations, all well-known and well-understood in the art).
Bains as modified and Or-Bach are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory modules comprising stacks of memory die.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Bains as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Or-Bach also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: Or-Bach provides teachings of a stack of memory die in a staggered direction with more than one direction; such teachings also include examples of different stacking configurations, all well-known and well-understood in the art.
Therefore, it would have been obvious to combine Bains as modified with Or-Bach to make the above modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827